Citation Nr: 0336910	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  01-00 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an increased rating for psychophysiologic 
gastrointestinal reaction, currently evaluated at 10 percent, 
to include whether service connection should be assigned for 
temporomandibular joint (TMJ) dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from August 1967 to March 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Washington, DC, Regional Office (RO), 
which continued the evaluation of the veteran's service 
connected psychophysiologic gastrointestinal reaction at 10 
percent.  The case has subsequently been transferred to the 
Baltimore, Maryland, RO.

The above issue was remanded in July 2001 for further 
development.  The case was thereafter returned to the Board.  
As part of that remand, it was indicated whether TMJ 
dysfunction should be considered as part of the pathology.  
Some evaluation was conducted, however, at the conclusion it 
was indicated that a thorough TMJ review was indicated.  That 
was not conducted and no pertinent opinion was rendered.  As 
such, further development is indicated.  As will be explained 
in greater detail below, if service connection is granted, a 
separate rating would be for assignment based on physical 
limitations that might be observed.  Thus the Board can now 
proceed with the increased rating issue.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
decide the issue on appeal has been accomplished.

2. A psychophysiological gastrointestinal reaction is 
manifested by gaseousness and burping and an anxiety 
disorder, which is not shown to equate with or approximate 
more than occupational and social impairment due to mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

3.  The predominant feature of the disorder is the 
psychological component.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for the veteran's psychophysiological 
gastrointestinal reaction have not been met.  38 U.S.C.A. 
§ 1155, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.126, 4.130, and Diagnostic Codes 9421-9425 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law during 
the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for an increased rating for 
psychophysiologic gastrointestinal reaction, currently 
evaluated at 10 percent disabling has been accomplished.

Through the September 2000 rating decision, the December 2000 
statement of the case, the March 2003 supplemental statement 
of the case, and the August 2003 supplemental statement of 
the case, the RO notified the veteran of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with his appeal, and the bases for the denial of 
the claim.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit information and evidence. 

The Board also finds that a May 2002 VCAA letter of the RO 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA, has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, 
the RO again notified the veteran of the information and 
evidence needed to establish the claim for increase; and 
requested that the veteran provide information, and, if 
necessary, authorization, to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claim on 
appeal.  Although the veteran was given 60 days to respond 
with the information, on December 16th, 2003, the President 
signed H.R. 2297, Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003), which stated that 
"nothing shall be construed to establish a duty on the part 
of the Secretary to identify or readjudicate any claim that 
is not submitted during the one-year period under 38 U.S.C.A. 
5103A or has been the subject of a timely appeal to the Board 
of Veterans' Appeals or the United States Court of Appeals 
for Veterans Claims."  This change was effective as of 
November 9, 2000.

As the record clearly reflects, the veteran has undergone VA 
general and mental examinations, with necessary testing, in 
connection with this claim, and the reports of private 
examinations have been received and considered.  As this 
evidence provides a sufficient basis upon which to evaluate 
the claim, VA's duty to assist has been met.  See 38 U.S.C.A. 
§ 5103A.  




B. Factual Background

The 10 percent rating for this disorder has been assigned 
since 1969 and is protected from reduction.

On VA psychiatric examination in July 2000, the veteran 
indicated that he did not have mental problems, just stomach 
complaints.  He admitted to having some problems with anxiety 
and temporomandibular joint disorder.  He also reported that 
his stomach pain increased when he was anxious and that his 
stomach discomfort had worsened.  The objective complaints 
showed that the veteran had no impairment of thought 
processes or communication, he was oriented times three, he 
had no delusions or hallucinations, he had no suicidal or 
homicidal thoughts, he had minor short-term memory loss, he 
denied depression or panic attacks, his mental condition had 
not worsened since his last rating decision and he did not 
have sleep impairment.  The diagnoses were anxiety disorder 
due to a gastrointestinal condition, gastrointestinal 
disorder and hemorrhoids.  His Global Assessment of 
Functioning (GAF) score was 60.  The examiner concluded that 
the veteran did not have a significant mental disorder 
outside of a mild anxiety disorder and his condition had not 
worsened since his last rating decision or in the past two 
years.

Subsequently in a statement from the veteran in January 2001, 
he reported that he experienced considerable anxiety, memory 
loss and obsessional preoccupation, which caused work and 
home life problems.

A letter dated October 2002, from a private medical examiner 
reported that the veteran complained of increased abdominal 
pain, heartburn and reflux.  The veteran reported using a lot 
of Tums to get some relief and that he noticed some on and 
off change of bowel habits with some diarrhea.  He was also 
using some liquid anti-acids frequently.  The examination 
revealed that the veteran had gained about 12 pounds, his 
abdomen was obese and soft, and that quite a bit of his 
discomfort was noted in the right upper quadrant area but no 
guarding or rebound was appreciated.  The diagnosis was upper 
abdominal pain; rule out gallstones, gastroesophageal reflux 
disease and perianal irritation with spastic bowel.

On VA examination of October 2002, it was reported that the 
veteran was diagnosed with anxiety, irritable bowel syndrome, 
reflux and temporomandibular joint disorder.  The examiner 
reported that the veteran had organic gastrointestinal 
complaints on a daily basis and that it was in his opinion 
that the veteran had an anxiety condition and irritable bowel 
syndrome.  It was the examiner's opinion that irritable bowel 
and reflux disease were merely symptomatic diagnoses because 
the veteran had a thorough evaluation with upper endoscopies, 
colonoscopies, and all types of scans, which have not 
revealed any specific organic abnormalities in the veteran 
with the exception of small hiatal hernia, which would not be 
the cause of the veteran's gastrointestinal symptoms.

On VA dental examination of April 2003, the veteran was 
diagnosed with temporomandibular joint disorder, which he 
related to the problems with his stomach and digesting food.  
The examiner did not provide any etiology of the veteran's 
gastrointestinal reaction.  It was noted that the maximum 
mouth opening was to 40 mm.

On VA general examination of May 2003, the veteran was 
diagnosed with psycho-physiologic gastrointestinal reaction, 
apparently manifested by gaseousness and burping, both of 
which were increased by anxiety and with no changes since the 
last examination, additional diagnosis of irritable bowel 
syndrome and reflux with no changes from the last 
examination, and gastritis, esophagitis, hiatal on upper 
endoscopy in April of 2001. 

On VA mental examination of May 2003, the veteran complained 
of mild anxiety and stomach problems.  He was anxious about 
his health problems and was concerned that he was going to 
die, which he stated that he experienced approximately once a 
week.  The veteran reported that there were times when he 
experienced an increased heart rate and worried about 
experiencing a heart attack.  He reported that he would burp 
and would feel relieved.  The veteran demonstrated mild 
social anxiety, which were sporadic.  He reported that he was 
currently working as a maintenance man for Metro, 40 hours a 
week, and that he was enjoying his job, was successful and 
moved up the pay scale.  The veteran reported that he had an 
excellent relationship with his son and that he had 
acquaintances at work, but did not socialize outside of his 
job.  The examination of the veteran revealed no impairment 
of thought process or communication, no delusions or 
hallucinations, some anxiousness, but overall appropriate 
behavior, no suicidal or homicidal ideation, he was oriented 
to people, place and time, some memory loss, which appeared 
to be related to social anxiety, no panic attacks, no 
presence of depression, depressive mood or anxiety, and mild 
sleep impairment, based on a having to wake up to urinate, 
but could easily fall back asleep.  The diagnoses were 
anxiety disorder, not otherwise specified, gastrointestinal 
problems, hemorrhoids, a history of heart attack, and 
problems with primary support group.  The GAF score was 68.

C. Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003). 

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996.  The new criteria are 
applicable to the veteran's appeal.  Under the new 
classifications, a psychophysiological gastrointestinal 
reaction would be rated under the somatoform disorders: 
somatization disorder, pain disorder, undifferentiated 
somatoform disorder, conversion disorder, and 
hypochondriasis.  Diagnostic Codes 9421 through 9425 (2003).  
These disorders are rated under the General Rating Formula 
for Mental Disorders, as follows: 

A 10 percent evaluation is provided in the presence of 
occupational and social impairment due to mild or 
transient symptoms which decreased work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication. 

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation is to be assigned for 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships). 

A 100 percent evaluation is provided for total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name. 

See 38 C.F.R. § 4.130

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code, which 
represents the dominant (more disabling) aspect of the 
condition (see 38 C.F.R. § 4.14).  38 C.F.R. § 4.126(d), 
effective November 7, 1996. 

In this case, even though the psychiatric aspects of the 
veteran's somatoform disorder dominate, they are not shown to 
be more than 10 percent disabling.  Ratable gastrointestinal 
pathology is not currently shown.  He has continued to work 
despite the mild anxiety from which he has been suffering and 
was enjoying his job, was successful and moved up the pay 
scale.  On the most recent mental evaluation, he reported an 
excellent relationship with his son and he had acquaintances 
at work.  Additionally, he reported no impairment of thought 
process or communication, no delusions or hallucinations, no 
suicidal or homicidal ideation, he was oriented to people, 
place and time, no panic attacks, and no presence of 
depression, depressive mood or anxiety.  The complete 
evidence showed mild social anxiety.  The only possible 
abnormalities were some anxiousness, but overall appropriate 
behavior, some memory loss, which appeared to be related to 
social anxiety and mild sleep impairment, based on having to 
wake up to urinate but could easily fall back asleep.  

On the Global Assessment of Functioning (GAF) Scale a score 
between 61 and 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  The veteran's GAF on his last VA examination 
was 68.

On the basis of the complete evidence, the psychiatric 
aspects of the veteran's disability picture are not shown to 
equate with or approximate more than mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  
In fact, he likes to work and loves his success.  His 
symptoms of anxiety have not been shown to render him 
intermittently unable to perform his occupational tasks.  He 
is not shown to suffer from sleep impairment.  He has never 
shown suspiciousness or memory loss (such as forgetting 
names, directions or recent events).  Hence, a preponderance 
of the evidence is against a rating in excess of 10 percent.


ORDER

An evaluation in excess of 10 percent for psychophysiological 
gastrointestinal reaction is denied.



REMAND

It has been contended that the appellant's TMJ is related to 
the service connected disorder.  In a previous remand, the 
Board sought evaluation of the pathology, to include an 
opinion as to etiology.  While an examination was conducted, 
there was no clinical opinion offered.  Moreover, it was 
noted that the examiner who did the examination recommended a 
more thorough TMJ evaluation.  It is not indicated that such 
evaluation was accomplished.

It is noted that service connection is not currently in 
effect for this pathology.  If service connection were 
granted, however, it appears that a separate evaluation would 
be in order, as there are identifiable physical findings 
separate from psychological pathology.  For instance, the 
most recent exam showed a limitation of mouth opening to 40 
mm.  This would appear to provide a basis for a minimum 10 
percent rating, if confirmed.

In view of the foregoing, this issue is REMANDED for the 
following action:

The veteran should be scheduled for a VA 
TMJ examination.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  After the examination, the 
examiner should indicate whether there is 
any relationship between the TMJ and the 
service connected psychological disorder.  
This should include whether the 
psychiatric disorder aggravates 
(permanently makes worse) any TMJ found.  
If so, the percentage of aggravation 
should be described.

Thereafter, the RO should adjudicate the 
claim of service connection for the TMJ.  
Consideration of secondary service 
connection should also be undertaken.

Thereafter, to the extent this claim is not allowed, the 
veteran and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the outcome 
in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



